Case 1:17-cv-01940-RC Document 48 Filed 05/06/20 Page 1 of 4

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA

PLYMOUTH COUNTY RETIREMENT ) Civil No. 1:17-CV-01940-RC
ASSOCIATION, Individually and on Behalf of)
All Others Similarly Situated, ) CLASS ACTION

Plaintiff,

VS,

ADVISORY BOARD COMPANY, ROBERT
W. MUSSLEWHITE, and MICHAEL T.
KIRSHBAUM,

Defendants.

—

 

ORDER AWARDING ATTORNEYS’ FEES AND PAYMENT OF LITIGATION
EXPENSES AND AWARDS TO LEAD PLAINTIFFS PURSUANT TO 15
U.S.C. §78u-4(a)(4)
Case 1:17-cv-01940-RC Document 48 Filed 05/06/20 Page 2 of 4

This matter having come before the Court on May 6, 2020, on the motion of Lead Counsel
for an award of attorneys’ fees and litigation expenses (the “Fee Motion”), the Court, having
considered all papers filed and proceedings conducted herein, having found the Settlement of this
Litigation to be fair, reasonable, and adequate, and otherwise being fully informed in the premises
and good cause appearing therefore;

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that:

1. This Order incorporates by reference the definitions in the Stipulation of Settlement
dated December 6, 2019 (the “Stipulation”), and all capitalized terms used herein, but not defined,
shall have the same meanings as set forth in the Stipulation.

2. This Court has jurisdiction over the subject matter of this application and all matters
relating thereto, including all Members of the Class who have not timely and validly requested
exclusion.

as Notice of Lead Counsel’s Fee Motion was given to all Class Members who could be
located with reasonable effort. The form and method of notifying the Class of the Fee Motion met
the requirements of Rule 23 of the Federal Rules of Civil Procedure and 15 U.S.C. §$78u-4(a)(7), the
Securities Exchange Act of 1934, as amended by the Private Securities Litigation Reform Act of
1995, due process, and any other applicable law, constituted the best notice practicable under the
circumstances, and constituted due and sufficient notice to all persons and entities entitled thereto.
There are no objections to the Fee Motion by Class Members.

4, The Court hereby awards Lead Counsel attorneys’ fees of 25% of the Settlement
Fund (or $1,875,000), plus expenses in the amount of $29,800.75, together with the interest earned
on both amounts for the same time period and at the same rate as that earned on the Settlement Fund
until paid. The Court finds that the amount of fees awarded is appropriate and that the amount of
fees awarded is fair and reasonable under the “percentage-of-recovery” method.

-1%
Case 1:17-cv-01940-RC Document 48 Filed 05/06/20 Page 3 of 4

5. The awarded attorneys’ fees and expenses and interest earned thereon shall be paid to
Lead Counsel subject to the terms, conditions, and obligations of the Stipulation and, in particular,
6.2 thereof, which terms, conditions, and obligations are incorporated herein.

6. In making this award of fees and expenses to Lead Counsel, the Court has considered
and found that:

(a) the Settlement has created a fund of $7,500,000 in cash that is already on
deposit, and numerous Class Members who submit, or have submitted, valid Proof of Claim and
Release forms will benefit from the Settlement created by Lead Counsel;

(b) over 23,500 copies of the Notice were disseminated to potential Class
Members indicating that Lead Counsel would move for attorneys’ fees in an amount not to exceed
25% of the Settlement Amount and for expenses in an amount not to exceed $60,000. plus interest
on both amounts;

(c) Lead Counsel has pursued the Litigation and achieved the Settlement with
skill, perseverance, and diligent advocacy;

(d) Lead Counsel has expended substantial time and effort pursuing the Litigation
on behalf of the Class;

(e) Lead Counsel pursued the Litigation on a contingent basis, having received no
compensation during the Litigation, and any fee amount has been contingent on the result achieved;

(f) the Litigation involves complex factual and legal issues and, in the absence of
settlement, would involve lengthy proceedings whose resolution would be uncertain;

(g) had Lead Counsel not achieved the Settlement, there would remain a
significant risk that the Class may have recovered less or nothing from Defendants;

(h) Lead Counsel has devoted over |,850 hours, with a lodestar value of over $1.1

million to achieve the Settlement;
Case 1:17-cv-01940-RC Document 48 Filed 05/06/20 Page 4 of 4

(i) public policy concerns favor the award of reasonable attorneys’ fees and
expenses in securities class action litigation; and

(j). the attorneys’ fees and expenses awarded are fair and reasonable and
consistent with awards in similar cases within the D.C. Circuit.

Li Any appeal or any challenge affecting this Court’s approval regarding the Fee Motion
shall in no way disturb or affect the finality of the Judgment entered with respect to the Settlement.

8. Pursuant to 15 U.S.C. §78u-4(a)(4), the Court awards $997.25 and $1,740.00 to Lead
Plaintiffs City of Atlanta Firefighters’ Pension Fund and City of Atlanta Police Officers’ Pension
Fund, respectively, for.the time they spent directly related to their representation of the Class.

9; In the event that the Settlement is terminated or does not become Final or the
Effective Date does not occur in accordance with the terms of the Stipulation, this Order shall be
rendered null and void to the extent provided in the Stipulation and shall be vacated in accordance
with the Stipulation.

DATED: ¥ (o [2 670 JA 61

THE HONORABLE RUDOLPH CONTRERAS
UNITED STATES DISTRICT JUDGE
